On May 29, 1998, the Defendant was sentenced to the Montana State Prison for one hundred (100) years. The Court declared the Defendant ineligible for parole for thirty (30) years. Credit is given for time already served, a total of 84 days.
On August 13,1998, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Bethany Schendel. The state was represented by Brant Light.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he would like a continuance in this matter.
After careful consideration, it is the unanimous decision of the Sentence Review Division that this hearing shall be continued until the November, 1998, Sentence Review meeting.
Chairman, Hon. Wm. Neis Swandal, Member, Hon. Jeff Langton and Alt. Member, Hon. Robert Boyd.